Citation Nr: 1137098	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-24 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a disability of the cervical spine, to include as secondary to service-connected acromioclavicular separation, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a January 2007 decision, the Board denied the Veteran's appeal as to service connection for a cervical spine disability.  He appealed that decision to the Court of Appeals for Veterans Claims (Veterans Court).  In a December 2008 decision, the Veterans Court set aside the Board's decision with regard to a cervical spine disability and remanded that issue to the Board for readjudication consistent with the its opinion.  

In August 2009 the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The requested development has been completed and there has been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has therefore properly been returned to the Board for appellate consideration.  

Associated with the claims file are two "temporary" folders that include a notice of disagreement, statement of the case, and substantive appeal of an RO decision that addressed the disability ratings assigned for the Veteran's service-connected left shoulder and low back disabilities.  The RO issued a supplemental statement of the case in November 2010 and there is no certification to the Board regarding this issue.  It appears that the RO is engaged in ongoing development of these issues; it would therefore be premature for the Board to address these issues at this time.  



FINDINGS OF FACT

A disability of the cervical spine did not have its onset during active service, is not etiologically related to active service, and was not caused or aggravated by service-connected acromioclavicular separation of the left shoulder.  


CONCLUSION OF LAW

The criteria for service connection of a disability of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011), 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA satisfied its duty to notify by way of letters sent to the Veteran in July 2002 and March 2006 that fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Additional notice letters were sent in January 2006 and August 2009.  

Notice as to assignment of disability ratings and effective dates was not provided until March 2006, after the initial adjudication of the claim by the RO.  There is therefore a timing defect in that particular notice.  This defect is not prejudicial to the Veteran because as the Board does not here grant the Veteran's appeal, no disability rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  The Veteran submitted records of treatment by private providers.  An adequate examination was afforded the Veteran in December 2009.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran has primarily contended that his service-connected disability of the left shoulder has either caused or aggravated a disability of his cervical spine.  During the September 2006 hearing, his representative argued that he had symptoms of a cervical spine disability during service.  Therefore, the Board has considered his claim under both direct service connection and secondary service connection theories of entitlement.  Both theories of entitlement were considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

"Secondary service-connection" means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Service treatment records contain a single October 1981 notation that the Veteran had complained of acute neck pain.  Specifically, an October 25, 1981 note provides a report of his complaint as follows:  "Pt in for acute neck pain which started last PM.  Pt. has not been doing any strenuous exercises or [illegible] in past few weeks."  Objectively, examination "[r]evealed pt supraspinatus muscle in spasm - no spinal involvement."  He was assessed with probable supraspinatus muscle spasm.  Plan was treatment with valium, rest, and heat application, and to return in 72 hours for recheck.  There is no further mention of any neck symptoms in the service treatment records.  There is a note from October 29, 1981 but this appears to report that the Veteran returned an empty bottle and had no side effects.  

November 1981 and January 1983 Reports of Medical Examination indicate that the Veteran's spine was normal.  Although he mentioned other problems in a January 1983 report of medical history, there is no mention of any neck symptoms and the Veteran specifically indicated that he had never worn a brace or back support.  

This evidence tends to show that the Veteran's neck pain in October 1981 did not involve his spine and resolved long before he was separated from active service and is therefore evidence against a finding that he had any symptomatology during service after October 1981.  

Following service, the first mention that the Veteran had a disability of his neck is found in his claim, dated March 27, 2002, in which he stated through his representative that "[g]uarding of the SC left shoulder has resulted in overuse of the right arm and pain/spasm in the neck."  In the September 2002 decision on appeal, the RO relied on a January 2001 compensation and pension examination in denying his claim of service connection for a neck disability as secondary to his service connected left shoulder condition.  That January 2001 examination had been conducted in response to an earlier claim filed by the Veteran for an increased rating for his left shoulder disability.  

In December 2004, the RO received a notice of disagreement with the September 2003 decision.  The Veteran dated that notice of disagreement as May 22, 2003 and the notice of disagreement is written on a VA "Statement in Support of Claim" form.  After contending that the January examination was inadequate as to his claim for a neck disability, the Veteran provided as follows:  "On March 27, 2002 a claim for  these disabilities was filed through my POA, the American Legion.  There would be no service medical records on these because they developed after active duty and as a result of the left shoulder injury."  

This notice of disagreement is highly probative evidence against a finding that any current disability of the Veteran's cervical spine had onset during his active service.  By the Veteran's own account, his cervical spine symptoms developed after service.  

Other than the Veteran's statements just discussed, March 2004 marks the first post-service evidence, of a cervical spine disorder.  A diagnostic report of a magnetic resonance image (MRI) dated in this month, from CDI St. Louis Park, indicated multilevel degenerative spondylosis, with mild compression of the right side of the spinal cord at C3-4, a left posterolateral C6-7 herniation, and a midline C4-5 disc herniation.  

An April 2004 neurological consultation report, from A.B. Baker Neurological Clinic, with Dr. Baker's name listed on the page, provided an impression of "cervical back pain secondary to strain, rule out herniated disc, post work injury."  Included in this report was a history provided by the veteran.  According to this history, while working as a locomotive engineer on March 7, 2003, the Veteran noticed that his seat on the job was broken and had to brace himself for an eight to ten hour trip.  After this trip he had neck pain, stiffness, and intermittent bilateral diffuse numbness.  This report also documents that the veteran indicated that he experienced cervical neck pain in December 2003, after pulling on a door at work.  

At this point the Board must note the timing of the Veteran's injury and his claim for VA benefits.  According to Dr. Baker's records, the Veteran suffered a work related injury on March 7, 2003.  He filed his claim some twenty days later, on March 27, 2003.  There is no mention in Dr. Baker's records of any ongoing cervical spine symptoms prior to the March 7, 2003 injury.  The timing of his work related injury and his claim is some evidence that it was the work related injury that resulted in symptoms of his cervical spine rather than any earlier cause.  

Also associated with the claims file are VA treatment records documenting the Veteran's neck symptoms.  These records add no information as to whether his cervical  spine condition had onset during service or is related to his service-connected shoulder disability.  

In June 2005 the veteran was afforded a VA examination of his cervical spine.  The examiner concluded that his neck condition was related to his employment with the railroad and not caused or aggravated by his left shoulder condition.  

This examination, the Veterans Court found inadequate because the examiner did not address the October 1981 service treatment record that documented the Veteran's report of neck pain, the examiner focused on the physical requirements of the Veteran's post service employment but did not consider whether the 1981 service treatment record may have reflected an injury during service that may have been aggravated by post-service events, and the examiner did not attempt to assess or apportion how the in-service medical condition may be related to the Veteran's current disability.   The Veterans Court also determined that the 2005 examination report did not reflect whether the examiner's conclusions as to the etiology of the Veteran's neck condition were the product of sound medical reasoning or merely a guess.  

Pursuant to the Veterans Court's explanation, the Board remanded the matter to the RO and, in December 2009, VA afforded the Veteran another examination of his cervical spine.  Included in a medical history in that report is a description of the Veteran's October 1981 symptoms and the Veteran's report during the December 2009 examination regarding an in-service injury.  During the examination, the Veteran reported that in 1981 he was struck on the right side of his head, lost consciousness, was treated with a cervical collar and pain medication, and was off work for a period of time.  He reported that he suffered stiffness, stinging, and stiff muscles and sought further treatment in 1984 or 1985, consisting of physical therapy.  He reported that his neck was painful and prevented him from returning to work as a security police officer.  

The examiner provided an accurate review of the service treatment record, noting that the October 25, 1981 clinical note documented that the Veteran presented with acute neck pain without any obvious cause and that he was found to have a right supraspinatus muscle spasm without spinal involvement.  The examiner correctly noted that the note documented conservative treatment with valium, heat, and rest.  

She continued her explanation of the Veteran's relevant history explaining that he worked for the railroad from 1988 through the date of the 2009 examination after he worked as a bartender immediately after service.  She explained that the Veteran had a work related left shoulder injury and rib fractures in 1989 and left shoulder surgery in 1990 and that he was off work in 2004 for work related problems including his neck.  The Veteran reported to the examiner that his neck had continuously been a problem since service and that presently, when his shoulder hurts, it stiffens up and his neck hurts.  It was noted that disability due to a 1978 left shoulder separation was service-connected.  

The examiner provided a summary of the Veteran's treatment and a history of compensation and pension examinations.  She quoted the Veteran's May 2003 letter regarding onset of symptoms after service, and the statement in his March 2002 claim in which the Veteran contended that guarding of his left shoulder had caused pain and spasm in his neck.  

Also provided were findings of his current symptoms and findings from physical examination of the Veteran's spine and from x-ray studies.  She rendered a diagnosis of degenerative disc and joint disease of his cervical spine.  

Next the examiner responded to the questions posed by the Board in its August 2009 remand.  She stated that she had been asked to provide a medical opinion as to whether it was at least as likely as not that any identified disorder of the cervical spine had onset during service, and, later in the report, that she was asked to provide an opinion as to whether it is at least as likely as not that any identified disorder of the patient's cervical spine was caused by or aggravated by his service-connected acromioclavicular separation of the left shoulder.  

She explained that Dr. Baker's notes tended to show that in 2004 the Veteran did not say anything about his cervical spine problems as having existed prior to his 2003 injury.  She also remarked that in May 2003, after the work injury, the Veteran contended that his spine problems began as a result of his left shoulder condition.  

The examiner addressed the first question as follows:  

At today's examination patient states that his neck was injured in the service.  The only documentation in the patient's service medical records is the note from October 1981, referenced above.  That note states that there was no "strenuous exercise or [illegible] in the past few weeks."  The examination found a right supraspinatus muscle spasm but no spine problem.  The note does not document a cervical spine problem.  It does document a muscle spasm, which would be quite tender, but not likely to result in any sequelae.  

This note is at variance with the patient's recollection of a neck injury while on duty.  There are no other service medical records related to the patient's neck, so there is no documentation for the patient's contention that he continued to have neck pain from 1981 on.  

Judging from the post-service information, the issue of service connection for the patient's neck first arose in 2002 shortly after he had filed for an increase in his service connection for his left shoulder.  The neck was claimed as being secondary to the left shoulder.   

The Statement in Support of Claim from May 22, 2003 specifically says "There would be no service medical records on these because they developed after active duty and as a result of the left shoulder injury."  

I would conclude from this that the patient meant he had no neck problems in the service.  

In summary the patient was seen once in the service for sore neck muscles.  There is no documentation of an injury in the service.  It is not likely that any identified disorder of the cervical spine had onset during the patient's military service. His statement in  May 2003 appears to support this conclusion.  

With regard to the question of the significance of the patient's post-service work as a locomotive engineer as to any disorder of his cervical spine, it is likely that at least some of the patient's work for the railroad during the early days of employment was physically strenuous but exactly how much or how strenuous, I would be unable to say.  It appears that when the patient sought medical treatment for his neck in 2004, it was because of pain he identified as having begun as the result of a work-related injury.  Dr. [B]'s note does not mention any prior neck problems, only the pain which started after the train ride with the defective seat.  

Addressing the second question, the examiner provided as follows.  

I can summarize the available information by saying that the patient had an injury to the shoulder of his non-dominant arm in the service.  He began to work for the railroad in 1988 and had various jobs, some of which were likely more physically demanding than others.  He had several work-related injuries including one to his left shoulder in 1989, significant enough to cause rib fractures on the left side.  He had surgery on the shoulder in 1990 and was able to return to his job with the railroad.  He does not report problems with neck pain until somewhere between 2002 and 2004.  An MRI in 2004 showed multi-level degenerative changes in his neck.  An EMG did not show radiculopathy.  

Chronic neck and upper back muscle pain is very common across all populations - both those who do physical work and those who do not.  The patient could reasonably be expected to have some muscle soreness related to his job during the years that he was performing physical work but by his report that was only for a few years.  He actually seems to have tolerated working for the railroad quite well, since the earliest mention of his neck pain occurs in 2002.  The patient had been working as an engineer since 1991, which he tells me is not a physically demanding job.  Based on review of the available information it is not at least as likely as not that the patient's service connected left shoulder predisposed him to a neck injury at work.  it is not at least as likely as not that the muscular soreness of the patient's neck is due to or aggravated by service connected acromoiclavicular separation, left shoulder.  

It is not likely that the patient would develop degenerative changes in his cervical spine because of his left shoulder.   Muscle pain or guarding the use of a limb does not cause degenerative changes.  The demands of a heavily physical job could do it, especially one which took place over an extended period of time, and all people will develop some degree of degenerative change in the cervical spine due to aging.  The degree to which this would develop in any given person is unpredictable.  It is not at least as likely as not that the degenerative changes of the patient's cervical spine is due to or aggravated by service connected acromioclavicular separation, left shoulder.  

This examination report is adequate and is evidence unfavorable to the Veteran's claim because it tends to show that his cervical spine disability did not have onset during active service and was not caused or aggravated by his service-connected left shoulder condition.  The examiner's opinion is the product of sound medical reasoning and not merely a guess.  This is shown by her explanation that the muscle spasm during service was not a cervical spine problem, that muscle pain and guarding does not cause degenerative changes, that all people will develop degenerative changes in the cervical spine due to aging, and that the degree to which this will develop in any given person is unpredictable.  

There are aspects of this report that the Board must address in detail so that there is no confusion as to why the Board finds the report adequate and probative.  These aspects are the Veteran's report of an in-service injury of his neck, his report of continuity of symptomatology since service, the examiner's statement that it is not "likely" that his cervical spine disability had onset during service, and the examiner's report regarding no aggravation of his cervical spine condition by his service connected left shoulder condition.  

First, the Board finds that the Veteran's report of an in-service injury of his neck and his report of continuity of symptomatology are not credible.  The October 25, 1981 treatment note is the only mention, in what appears to be complete service treatment records, of any problems with his neck.  That note specifically explains that he had not been doing any strenuous exercise in the past few weeks.  If he had suffered a traumatic injury of his neck, as he reported during the December 2009 examination, it does not follow that the treatment note would read as it does.  If he had been prescribed a neck brace and pain medication, as he alleges, it does not follow that he would have been prescribed valium, heat application, rest, and to return in 72 hours for recheck, but not mention pain medication or the neck brace.  Furthermore, if he had been prescribed a neck brace it does not follow that there would be no mention at all of this anywhere in the service treatment records, particularly given that there is a note from four days later, on October 29, 1981.  In other words he was present in a medical environment four days after the only report of neck symptoms but with no further mention of neck symptoms or treatment at that time.  It also does not follow that he would have indicated in the 1983 report of medical history that he had never worn a brace and that there would be a detailed explanation in the medical practitioners' report in that history regarding an episode of syncope, left shoulder problem, a cyst excision, and a circumcision, but leave out mention of neck treatment or continuing neck symptoms.  Finally, the reports of medical examination in November 1981 and January 1983 appear complete and are detailed but include no mention of his neck.  

More evidence tending to show that the Veteran's report of neck symptoms continuously since service are not credible is the history of his claims for VA disability benefits.  In January 1988 he filed a claim for compensation for left shoulder and low back disabilities and for headaches, depression, stress and paranoia.  Given the number of claims and the fact that two of the claims were for musculoskeletal conditions, it does not follow that he would not have included a claim for benefits for a neck disability if he indeed had symptoms involving his neck.  Additionally, there are treatment records from North Memorial Medical Center from 1989 and 1990, including a March 1990 past medical history but without any mention of his neck other than part of the physical examination findings were the this neck was supple.  Again, it does not follow that he would have had symptoms involving his neck since service but not report it in the context of a physical examination that included examining his neck and questions as to a past medical history.  

Finally, by his own account in his notice of disagreement, his cervical spine symptoms were not present during service.  

For these reasons, the Board finds the Veteran's reports not credible and finds that he had one instance of neck pain in October 1981, had no associated injury, and his symptoms had subsided shortly after October 1981 with symptoms until many years after separation from active service.  

Next, the Board turns to the language of the examiner's December 2009 opinion.  The Board finds that a reasonable reading of the opinion is that the examiner used the correct standard in explaining the likelihood of the Veteran's neck disorder as having not had onset during his active service.  That the examiner stated the correct evidentiary standard, an as likely as not standard, at the start of her opinion is significant because, although she was somewhat relaxed in her language in the opinion, she clearly was offering an opinion based on the correct evidentiary standard, i.e. an equipoise standard of evidence.  

In this regard 38 C.F.R. § 3.102 provides that reasonable doubt is to be resolved in favor of the claimant and states that reasonable doubt is said to exist if there is "an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim."  The Veterans Court has explained this "approximate balance" or "equipoise" standard in the following manner:  

When all of the evidence is assembled, the Secretary, or his designee, is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. 

Gilbert v. Dersinski, 1 Vet. App. 49, 55 (1990).  

The question here is if there is an approximately even balance - or a 50 percent probability - that the Veteran's cervical spine disorder had onset during service.  If that standard were met the question of onset would be resolved in favor of the Veteran.  

Although the examiner stated that it was not likely that his cervical spine disorder had onset during service, in the context of her examination report it is clear that she did not confine her opinion to that range of probability between an even balance of evidence and a preponderance of evidence that the onset was during service.  Rather, the Board concludes that she merely was not rigorous in her use of language.  This the Board finds clear from her discussion regarding the October 1981 documentation, the Veteran's May 2003 statement, her explanation that his muscle spasm in service was not a problem with his cervical spine, her explanation that a muscle spasm would have no sequelae, and her diagnosis of degenerative joint and disc disease of the cervical spine.  

It is also clear that the examiner properly considered whether the Veteran's left shoulder condition aggravated as well as caused his cervical spine disability.  Reading her entire opinion as a whole, it is clear that guarding of a limb, which is what the Veteran essentially contends affects his neck, has nothing to do with degenerative changes of the spine, which is the disorder of the cervical spine from which the Veteran suffers.  

In rendering her opinion, the examiner relied on sufficient facts; i.e. review of the claims file, examination of the Veteran, and interview with the Veteran.  She appears to have reliably applied reliable medical principles to those facts.  Finally she has provided a well reasoned explanation for her conclusions.  For these reasons the Board finds the December 2009 report adequate and highly probative on the issue of whether the Veteran's cervical spine disorder had onset during his active service or was caused or aggravated by his service connected shoulder disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has taken into consideration the opinions of the Veteran and his representative that his cervical spine disability had onset during his active service or was caused or aggravated by his service-connected shoulder disability.  With regard to the first question, the Board finds that their statements of onset during service are outweighed by the more probative evidence just discussed, including the history of his disability and the December 2009 examination report, and his own statement that there would be no medical records of a neck disability from service because "they developed after active duty."  With regard to the second question, the Board finds that their opinions, which are the opinions of non-experts, or laypersons, are not competent evidence.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Whether or not a shoulder injury causes or worsens degenerative changes of the cervical spine, whether directly or through come type of behavior such as guarding, is not something that is observable by the senses.  That is, it is not possible to determine if the guarding or the pathology of the shoulder had any effect on the spine simply by noting that there is guarding or noting that one has coincidental symptoms of both the shoulder and cervical spine, an assertion made by the Veteran in a statement received in November 2010.  It is also not a simple question.  The Board can discern no method by which a layperson would know if a shoulder condition causes or worsens degenerative changes of the cervical spine.  For these reasons, the Board finds that only expert opinion evidence is competent opinion evidence as to this question.  As neither the Veteran nor his representative has demonstrated expertise in this area, the Board finds that their opinions as to this question are not competent evidence.  

The most probative evidence of record as to the etiology of the Veteran's cervical spine disease and whether or not his service-connected left shoulder condition causes or aggravates his cervical spine disease is the December 2009 medical examination report.  The Veteran's statements of continuity of symptomatology are not credible and are outweighed by the examiner's report.  In summary, the preponderance of the evidence of record is against a grant of service connection for his cervical spine disability and therefore the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
M. SABULSKY

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


